Title: To James Madison from Elbridge Gerry, 15 April 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Washington 15th April 1814
        
        Enclosed is a letter which I have received from Colo. DeLacroix at Baltimore, of the 14th instant. I saw in august last a regiment under the command of Colo Hawkins which he informed me would reinlist almost to a man, having been inlisted for a year which expired in September or october last. That regiment, I was also informed, consisted of about a thousand men, was disciplined by Colo DeLacroix, was much attached to its officers, & it appeared to me as compleat in tactics as any regiment or corps which I had seen in the United States. I presume Colo DeLacroix had in view those men, & excellent men they appeared to be; & that Colo

Hawkins should command one of the regiments but this may not be the case. It is in compliance with the request contained in the letter, that I make this communication; & I can also add, that Colo DeLacroix’s character stood high as an officer, both in Boston & New York, & Colo Hawkin’s in the latter place. I have the honor to be Sir with sentiments of the highest Esteem & respect—yours very sincerely
        
          E. Gerry
        
      